Citation Nr: 1621572	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-26 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.  The Veteran was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to service connection for, among other things, PTSD and an anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

In the instant case, the AOJ denied service connection for PTSD because PTSD was not diagnosed at the time of the 2009 and 2012 VA examinations.  The AOJ conceded that the Veteran's claimed stressors had occurred based on evidence showing that the Veteran is considered a combat veteran.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The AOJ also found that although the Veteran had been diagnosed as having a generalized anxiety disorder at the time of the 2012 VA examination, service connection could not be established for that disability due to the lack of evidence demonstrating a nexus to service.  

A review of the medical evidence dated since the most recent VA examination was conducted in 2012 shows that the Veteran was seen for a psychiatric reevaluation in December 2014.  The treatment note contains diagnoses of, among other things, major depressive disorder, PTSD, and a panic disorder, which were indicated to have been rendered in accordance with the criteria set forth in the DSM-5.  The treatment note does not, however, discuss the etiology of the Veteran's diagnosed psychiatric disorders.  Further, no VA examiner or other clinician has provided an opinion as to the likelihood that any diagnosed acquired psychiatric disorder is attributable to service.

The Board notes that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125(a) (2015).  The instant matter was certified to the Board in January 2016.  It thus appears that the Veteran may now meet the DSM-5 criteria for a diagnosis of PTSD.  Moreover, the Veteran carries diagnoses of several other acquired psychiatric disorders and there is no opinion as to whether these disorders are related to service.  Therefore, as requested by the Veteran's representative in the April 2016 informal hearing presentation, the Board will remand the claims of service connection for PTSD and an anxiety disorder for the Veteran to be afforded a new VA examination to fully assess the Veteran's psychiatric picture, to include a determination regarding the nature and etiology of all diagnosed acquired psychiatric disorders.



Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ensure that all pertinent VA treatment records dated since December 2014 have been obtained and associated with the claims folder. 

2.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist in connection with his claims of service connection PTSD and for an anxiety disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service, to include his combat experience.  The examiner should pay particular attention to the Veteran's diagnosed anxiety and depressive disorders.

A complete rationale should accompany each opinion provided.  The examiner is advised that the Veteran's statements regarding his combat experiences should be accepted as credible and accurate.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for PTSD and for an anxiety disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (holding that separately diagnosed psychiatric disorders may be service connected as distinct disabilities).  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


